                    Case 2:21-mc-51149-SFC ECF No. 3, PageID.34 Filed 09/15/21 Page 1 of 5
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )             Case: 2:21-mc-51149
              (Briefly describe the property to be searched                )             Judge: Cox, Sean F.
               or identify the person by name and address)                 )    Case No. Filed: 09-03-2021 At 02:34 PM
                                                                           )             IN RE: Two Cellular Devices(SW)(MLW)
                                                                           )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of                                .
(identify the person or describe the property to be searched and give its location):




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):




          YOU ARE COMMANDED to execute this warrant on or before                                      (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                             .
                                                                                             (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                .


Date and time issued:          September 3, 2021        5:22 pm
                                                                                                     Judge’s signature

City and state:
                                                                                                   Printed name and title
   Case 2:21-mc-51149-SFC ECF No. 3, PageID.35 Filed 09/15/21 Page 2 of 5




                            ATTACHMENT A
                       PROPERTY TO BE SEARCHED

      The property to be search, which is currently in the custody of the ATF at the

ATF evidence room located at 1155 Brewery Park Boulevard, Suite 300, Detroit,

Michigan, was seized by the Westland Police Department on July 21, 2021, in

connection with SMITH’s arrest for a carrying a concealed weapon. This property

was turned over to ATF on July 22, 2021. This property is more fully described as

one (1) white iPhone X, with a red and black case, and one (1) black iPhone 11 with

a multicolored case (together referred to as the “Subject Cellular Devices”).




                                         23
   Case 2:21-mc-51149-SFC ECF No. 3, PageID.36 Filed 09/15/21 Page 3 of 5




                          ATTACHMENT B
             DESCRIPTION OF INFORMATION TO BE SEIZED


      1.      Records and information on the Subject Cellular Devices that relate to

violations of 18 U.S.C. §§ 922(a)(6) (false statement with respect to any fact material

to the lawfulness of the sale or other disposition of a firearm) including:

           a. information showing preparatory steps taken in furtherance of the

   crimes identified above, evidence of involvement in these crimes, or co-

   conspirators in these crimes;

           b. information reflecting SMITH’s efforts to acquire firearms, firearm

   parts, ammunition or weapons;

           c. photographs and/or video of firearms, firearm parts, or ammunition;

           d. records of communications regarding the acquisition, possession and

   disposition of firearms and ammunition; and

           e. location data for the period of February 21 – 27, 2021 and July 21, 2021.

      2.      Evidence of user attribution showing who used or owned the cellular

telephone at the time the records and information described in this warrant were

created, edited, or deleted, such as logs, phonebooks, saved usernames and

passwords, documents, and browsing history.

      3.      As used herein, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have


                                          24
   Case 2:21-mc-51149-SFC ECF No. 3, PageID.37 Filed 09/15/21 Page 4 of 5




been created or stored, including any form of computer or electronic storage (such

as flash memory or other media that can store data) and any photographic form.




                                       25
                 Case 2:21-mc-51149-SFC ECF No. 3, PageID.38 Filed 09/15/21 Page 5 of 5

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                               AMENDED Return
Case No.:                              Date and time warrant executed:      Copy ofwarrant and inventory left with:
   2:21-mc-51149                       9/7/2021 Time: NIA                    Attached to Seized Property/File USAO
Inventory made in the presence of:
 N/A
Inventory ofthe property taken and name ofany person(s) seized:

   Device 1: ATF Item 004 under ATF Investigation Number 774025-21-0044: One Apple iPhone X, IMEI #
   354852094995566. T-Mobile SIM ICCID: 8901260062965892256.

   Device 2: ATF Item 006 under ATF Investigation Number 774025-21-0044: One Apple iPhone 11 , IMEI #
   352910110535162. T-Mobile SIM ICCID: 8901260062965346402.




                                                                Certification


        I declare under penalty ofperjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:    09/07/2021                                                                                            -----
                                                                                Execming officer's signature

                                                                         Rohit Joshi, ATF
                                                                                   Printed name and title
